MEMORANDUM ***
Rodrigo Ancheta appeals the district court’s summary judgment in favor of the United States Postal Service in Ancheta’s action alleging discrimination, harassment, and retaliation on the basis of race and national origin in violation of Title VII of the Civil Rights Act of 1964, and on the basis of disability in violation of Section 501 of the Rehabilitation Act of 1973. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review for an abuse of discretion the district court’s denial of a request for a continuance under Federal Rule of Civil Procedure 56(f). Nidds v. Schindler Elevator Corp., 113 F.3d 912, 920 (9th Cir. 1996). The district court did not abuse its discretion by denying Ancheta’s request for additional time to conduct discovery regarding racial animus, because Ancheta failed to “proffer sufficient facts to show that the evidence sought exists, and that it would prevent summary judgment.” See id. at 921 (citation omitted). Moreover, the district court had previously extended the discovery deadline six times and continued the summary judgment hearing twice. See id.
We review de novo the district court’s entry of summary judgment. De Grassi v. City of Glendora, 207 F.3d 636, 641 (9th Cir.2000). Because Ancheta failed to raise a genuine issue of material fact as to whether the Postal Service’s legitimate reasons for its conduct were pretextual, the district court properly granted summary judgment to the Postal Service on Ancheta’s Title VII claims. See Wallis v. J.R. Simplot Co., 26 F.3d 885, 890-91 (9th Cir.1994).
The district court did not err in dismissing Ancheta’s disability discrimination claims because Ancheta failed to exhaust his administrative remedies. See Ong v. Cleland, 642 F.2d 316, 320 (9th Cir.1981).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.